OPINION — AG — ** UNIVERSITY FACULTY — CONSULTANT TO STATE AGENCY ** DEPENDING UPON THE SURROUNDING FACTS AND CIRCUMSTANCES, A VIOLATION OF 74 Ohio St. 1971 1404 [74-1404] COULD ARISE WHERE A FACULTY MEMBER EMPLOYED BY A STATE COLLEGE OR UNIVERSITY ALSO SERVES AND RECEIVES PAYMENT, IN ADDITION TO HIS OR HER FACULTY SALARY, AS A CONSULTANT TO A STATE AGENCY. (DUAL COMPENSATION, DUAL OFFICE HOLDING) CITE: 51 Ohio St. 1971 6 [51-6] (CODE OF ETHICS FOR STATE OFFICIALS) (GERALD E. WEIS) == SEE: OPINION NO. 88-023 (1989)